August 26, 2011


Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548(MC 059)
Austin, TX 78711-2548
Mr. Jody G. Sheets
Law Office of Jody Sheets
2911 Turtle Creek Blvd., Suite 450
Dallas, TX 75219

RE:   Case Number:  07-0945
      Court of Appeals Number:  07-06-00487-CV
      Trial Court Number:  DCV-06-06358

Style:      TEXAS PARKS AND WILDLIFE DEPARTMENT
      v.
      THE SAWYER TRUST

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Peggy Culp     |
|   |Ms. Fay Vargas     |
|   |Mr. William F.     |
|   |Warnick            |